                Case: 1:19-cr-00172-BYP Doc #: 21 Filed: 09/30/19 1 of 7. PageID #: 136

                                      UNITED STATES DISTRICT COURT
                                                NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA                                                 §     JUDGMENT IN A CRIMINAL CASE
                                                                         §
v.                                                                       §
                                                                         §     Case Number: 1:19-CR-00172
ANDRE HARRIS                                                             §     USM Number: 31075-086
                                                                         §     Timothy C. Ivey, Esq.
                                                                         §     Defendant’s Attorney

THE DEFENDANT:
☒ pleaded guilty to count(s)                                    1, 2 and 3 of the Indictment
     pleaded guilty to count(s) before a U.S. Magistrate
☐    Judge, which was accepted by the court.
     pleaded nolo contendere to count(s) which was
☐    accepted by the court
☐    was found guilty on count(s) after a plea of not guilty

The defendant is adjudicated guilty of these offenses:
Title & Section / Nature of Offense                                                                   Offense Ended          Count
18 U.S.C. § 2113(a) Bank Robbery                                                                      02/08/2019             1
18 U.S.C. § 2113(a) Bank Robbery                                                                      02/11/2019             2
18 U.S.C. § 2113(a) Bank Robbery                                                                      02/15/2019             3



The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

☐ The defendant has been found not guilty on count(s)
☐ Count(s) ☐ is ☐ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                  September 26, 2019
                                                                  Date of Imposition of Judgment




                                                                  /s/ Benita Y. Pearson
                                                                  Signature of Judge



                                                                  Benita Y. Pearson, United States District Judge
                                                                  Name and Title of Judge



                                                                  September 30, 2019
                                                                  Date
                Case: 1:19-cr-00172-BYP Doc #: 21 Filed: 09/30/19 2 of 7. PageID #: 137
AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                                   Judgment -- Page 2 of 7

DEFENDANT:                 ANDRE HARRIS
CASE NUMBER:               1:19-CR-00172

                                                     IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

118 months as to each of Counts 1, 2 and 3 of the Indictment, each such term to be served concurrently and concurrently with
the state sentence Defendant is currently serving that expires in February of 2020.

☒ The court makes the following recommendations to the Bureau of Prisons:

         1.   Defendant be designated to the facility that is closest to Kent, WA; and
         2.   Defendant be evaluated for participation in the intensive 500-hour substance abuse rehabilitation program –
              RDAP, or such other drug treatment program the BOP finds to be appropriate.



☒ The defendant is remanded to the custody of the United States Marshal.
☐ The defendant shall surrender to the United States Marshal for this district:

         ☐ at                                      ☐     a.m.       ☐     p.m.      on

         ☐ as notified by the United States Marshal.

☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         ☐ before 2 p m. on
         ☐ as notified by the United States Marshal.
         ☐ as notified by the Probation or Pretrial Services Office.


                                                            RETURN
I have executed this judgment as follows:


         Defendant delivered on                                    to


at                                      , with a certified copy of this judgment.




                                                                                            UNITED STATES MARSHAL

                                                                                                     By
                                                                                         DEPUTY UNITED STATES MARSHAL
                Case: 1:19-cr-00172-BYP Doc #: 21 Filed: 09/30/19 3 of 7. PageID #: 138
AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                                   Judgment -- Page 3 of 7

DEFENDANT:                 ANDRE HARRIS
CASE NUMBER:               1:19-CR-00172

                                                  SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:

3 years as to each of Counts 1, 2 and 3 of the Indictment, each such term to be served concurrently.


                                              MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
     release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           ☐ The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.   ☒ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution (check if applicable)
5. ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                 Case: 1:19-cr-00172-BYP Doc #: 21 Filed: 09/30/19 4 of 7. PageID #: 139
AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                                      Judgment -- Page 4 of 7

DEFENDANT:                 ANDRE HARRIS
CASE NUMBER:               1:19-CR-00172

                               STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change. If not in compliance with the condition of supervision requiring full-time
employment at a lawful occupation, you may be directed to perform up to 20 hours of community service per week until employed, as
approved or directed by the pretrial services and probation officer.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. As directed by the probation officer, you shall notify third parties who may be impacted by the nature of the conduct underlying
your current or prior offense(s) of conviction and/or shall permit the probation officer to make such notifications, and/or confirm your
compliance with this requirement.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at the www.uscourts.gov.

Defendant’s Signature                                                                               Date
                 Case: 1:19-cr-00172-BYP Doc #: 21 Filed: 09/30/19 5 of 7. PageID #: 140
AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                                      Judgment -- Page 5 of 7

DEFENDANT:                 ANDRE HARRIS
CASE NUMBER:               1:19-CR-00172

                                  SPECIAL CONDITIONS OF SUPERVISION
Mandatory/Standard Conditions:
While on supervision, you must comply with the Mandatory and Standard Conditions that have been adopted by this Court and set
forth in Part D of the Presentence Investigation Report, and you must comply with the following additional conditions:

Mandatory Drug Testing:
You must refrain from any unlawful use of a controlled substance and submit to one drug test within 15 days of release from
imprisonment and to at least two periodic drug tests thereafter, as determined by the Court.

Substance Abuse Treatment and Testing:
The defendant shall participate in an approved program of substance abuse testing and/or outpatient or inpatient substance abuse
treatment as directed by their supervising officer; and abide by the rules of the treatment program. The probation officer will supervise
your participation in the program (provider, location, modality, duration, intensity, etc.). The defendant shall not obstruct or attempt to
obstruct or tamper, in any fashion, with the efficiency and accuracy of any prohibited substance testing.

Cognitive Behavioral Treatment:
You must participate in a cognitive-behavioral treatment program and follow the rules and regulations of that program. The probation
officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.).

Search / Seizure:
You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)), other
electronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer.
Failure to submit to a search may be grounds for revocation of release. You must warn any other occupants that the premises
may be subject to searches pursuant to this condition.

The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have violated a
condition of supervision and that the areas to be searched contain evidence of this violation. Any search must be conducted at a
reasonable time and in a reasonable manner.

Financial Disclosure:
You must provide the probation officer with access to any requested financial information and authorize the release of any financial
information. The probation office may share financial information with the U.S. Attorney's Office.
                  Case: 1:19-cr-00172-BYP Doc #: 21 Filed: 09/30/19 6 of 7. PageID #: 141
AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                                             Judgment -- Page 6 of 7

DEFENDANT:                   ANDRE HARRIS
CASE NUMBER:                 1:19-CR-00172

                                        CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                     Assessment       JVTA Assesment*                          Fine                                   Restitution
TOTALS                                   $300.00                                               $.00                                    $7,972.00

☐ The determination of restitution is deferred until      An Amended Judgment in a Criminal Case (AO245C) will be entered
      after such determination.
☒     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18
         U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.

         The defendant must pay restitution in the total amount of $7,972.00 as follows:

         1.   $3,782.00 to Key Bank, 3601 Chester Ave, Cleveland, Ohio;
         2.   $2,190.00 to Fifth Third Bank, 14800 Madison Avenue, Lakewood, Ohio; and
         3.   $2,000.00 to Chase Bank, 35400 Vine Street, Eastlake, Ohio.

         Restitution is to be paid through the Clerk of the U.S. District Court and is due and payable immediately. The
         Defendant must pay 25% of defendant's gross income per month, through the Federal Bureau of Prisons Inmate
         Financial Responsibility Program. If a restitution balance remains upon release from imprisonment, payment is to
         commence no later than 60 days following release from imprisonment to a term of supervised release in monthly
         payments of at least a minimum of 10% of defendant's gross monthly income during the term of supervised release
         and thereafter as prescribed by law.

         Notwithstanding establishment of a payment schedule, nothing shall prohibit the United States from executing or
         levying upon property of the defendant discovered before and after the date of this Judgment.

         The Court waives the interest requirement in this case.

☐ Restitution amount ordered pursuant to plea agreement $
☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
      the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
☒     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      ☒ the interest requirement is waived for the          ☐ fine                               ☒ restitution
      ☐ the interest requirement for the                        ☐ fine                                ☐ restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
                  Case: 1:19-cr-00172-BYP Doc #: 21 Filed: 09/30/19 7 of 7. PageID #: 142
AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                                                 Judgment -- Page 7 of 7

DEFENDANT:                    ANDRE HARRIS
CASE NUMBER:                  1:19-CR-00172

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ☐ Lump sum payments of $                                              due immediately, balance due

      ☐ not later than                                          , or

      ☐ in accordance                     ☐       C,         ☐         D,         ☐     E, or        ☐      F below; or

B     ☐ Payment to begin immediately (may be combined with                        ☐     C,           ☐      D, or              ☐       F below); or

C     ☐ Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                                  (e.g., months or years), to commence                    (e.g., 30 or 60 days) after the date of this judgment; or

D     ☐ Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $                                over a period of
                                (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment
             to a term of supervision; or

E     ☐ Payment during the term of supervised release will commence within                        (e.g., 30 or 60 days) after release
             from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
             time; or

F     ☒ Special instructions regarding the payment of criminal monetary penalties:

             It is ordered that the Defendant shall pay to the United States a special assessment of $300.00 for Counts 1, 2 and 3
             of the Indictment, which shall be due immediately. Said special assessment shall be paid to the Clerk, U.S. District
             Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

     Joint and Several
      See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
      Several Amount, and corresponding payee, if appropriate.

      ☐ Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
      loss that gave rise to defendant's restitution obligation.
☐     The defendant shall pay the cost of prosecution.
☐ The defendant shall pay the following court cost(s):
☐ The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
